Citation Nr: 0430222	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  00-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
knee disability and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Although the RO eventually determined 
that new and material evidence has been submitted to reopen 
the appellant's claim, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The veteran testified before a hearing officer at the RO in 
November 2003.  A transcript of that hearing is of record.

The Board notes that the veteran was denied entitlement to 
service connection for a right knee disability in rating 
decision of September 2004.  In the letter notifying the 
veteran of this decision, he was informed of the requirements 
to initiate an appeal of this decision.  Since no further 
communication on this issue has been received to date, the 
Board has concluded that the veteran is not seeking appellate 
review with respect to this issue at this time.


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development with respect to the veteran's claim to reopen 
have been completed.

2.  In an unappealed December 1992 determination, the RO 
denied the appellant's application to reopen a claim of 
entitlement to service connection for a left knee disability.

3.  The evidence received since the December 1992 
determination includes evidence that is not cumulative or 
redundant of the evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of the appellant's claim to reopen, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA and some of the 
implementing regulations are applicable to the appellant's 
claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

II.  Analysis 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran was denied entitlement to service connection for 
a left knee disability in an unappealed rating decision of 
February 1970, on the basis that no chronic knee disorder was 
present in service and the current knee disorder was 
unrelated to any in-service knee complaints.  

A claim to reopen was most recently finally denied in an 
unappealed determination of December 1992.  The evidence of 
record at that time included no medical evidence showing that 
the current left knee disability, including Paget's disease, 
was present in service or etiologically related to service.  

Evidence received since the December 1992 determination 
includes a questionnaire completed in November 2003 by the 
veteran's treating physician, Dr. Howard Futerman.  He noted 
that the veteran's current diagnoses were osteoarthritis of 
the knee and Paget's disease.  In that questionnaire, Dr. 
Futerman responded yes to a question concerning whether, in 
his opinion (based on his evaluation of the veteran, extracts 
from the veteran's service medical records, and the evidence 
provided by the veteran), "it is more likely than not, that 
the symptoms mentioned in those records were the early 
manifestation of his current condition."  With respect to 
the current pathology and symptoms noted in the past, Dr. 
Futerman explained that the veteran had a history of long-
standing pain, and documented prior blunt injury to the area 
many years ago.

This medical evidence of a nexus between the veteran's 
current left knee disability and his military service , is 
not cumulative or duplicative of the evidence previously of 
record, and is so significant that it must be considered to 
fairly consider the merits of the veteran's claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.  

ORDER

New and material evidence having been presented, reopening of 
the claim seeking service connection for a left knee 
disability is granted.


REMAND

Although the November 2003 opinion of Dr. Futerman is 
supportive of the veteran's claim, Dr. Futerman did not 
adequately support his opinion.  

The veteran was afforded a VA examination in  May 2004 to 
determine the nature and etiology of his left knee 
disability.  A bone scan was reportedly positive for multiple 
areas of high increased uptake, including the left knee.  The 
only diagnosis on the VA examination was metastatic bone 
disease, including the left knee; however, an X-ray study of 
the left knee in May 2004 reportedly disclosed evidence of 
Paget's disease of the left distal femur and both proximal 
tibiae.  The examiner opined that the veteran's current left 
knee disability was due to metastatic bone disease and 
therefore was not related to service trauma.  

The Board notes that there is ample post-service medical 
evidence of Paget's disease with involvement of the left 
knee.  The May 2004 VA examination report is the only 
evidence of record showing a diagnosis of metastatic bone 
disease.  Although the examiner opined that the veteran's 
current left knee disability is not etiologically related to 
service trauma, the examiner failed to address whether the 
left knee symptoms present in service were early 
manifestations of the Paget's disease diagnosed subsequent to 
service.  In addition, the examiner did not indicate whether 
the metastatic bone disease is related to cancer nor did he 
otherwise adequately address the etiology of the diagnosed 
disorder.

Accordingly, the Board concludes that neither the private 
medical opinion nor the VA medical opinion is adequate for 
adjudication purposes.  

The Board also notes that the veteran alleges that he 
received treatment for his left knee at the VA Outpatient 
Clinic on Ryerson Street, in Brooklyn from approximately 1963 
to 1969.  The evidence currently of record includes records 
pertaining to left knee treatment of the veteran at that 
facility in September 1969, but not earlier, although the 
1969 records indicate that an X-ray study in 1967 had shown 
synovial thickening.  The RO has undertaken appropriate 
development to obtain the earlier VA treatment records, but 
no response to the RO's requests for such records is 
associated with the claims folders.  Therefore, further 
development to obtain such records is in order. 

In light of these circumstances, the claim for service 
connection for a left knee disability is REMANDED to the RO 
(via the Appeals Management Center in Washington, D.C.) for 
the following actions:

1.  The veteran should be requested to 
submit any medical evidence, not already 
of record, supportive of his claim or 
provide the RO with the information (to 
include accurate addresses and 
approximate dates of treatment or 
evaluation) and authorization necessary 
for the RO to attempt to obtain such 
evidence on his behalf.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence properly identified but not 
provided by the veteran.  In any event, 
the RO should undertake further 
development to obtain any available 
records pertaining to treatment or 
evaluation of the veteran at the Ryerson 
Street VA Outpatient Clinic during the 
period from 1962 to 1969.  The efforts to 
obtain such records should be fully 
documented, to include a negative 
response if the VA outpatient records are 
not available.  

3.  If the RO is unable to obtain any 
pertinent evidence identified but not 
provided by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise who has not 
previously examined him.  Any indicated 
studies should be performed, and the 
claims folders must be made available to 
and reviewed by the physician.  

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each chronic disorder of the 
veteran's left knee, to include Paget's 
disease, as to whether it is likely, 
unlikely, or at least as likely as not 
that the disorder originated during the 
veteran's active service, was manifested 
within a year of service discharge, or is 
otherwise etiologically related to active 
service.  The examiner should 
specifically address whether the knee 
symptoms noted in service were early 
manifestations of Paget's disease or any 
other current disorder of the veteran's 
left knee.  The supporting rationale for 
all opinions expressed must also be 
provided.

5.  The RO should ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
reopened claim based upon a de novo 
review of all pertinent evidence and 
consideration of all applicable criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



